DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 1st
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 5 both recite that the alcoholic beverage does not contain a dicarboxylic acid having a conjugated double bond or metal salt thereof.  There is not recognition of excluding a dicarboxylic acid having a conjugated double bond or metal salt thereof anywhere in the specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  See MPEP 2173.05(i).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017189143 (JP143); cited by applicant) in view of WO20161142761 (761). 
 JP143 is now cited. The Reference was cited in the IDS of May 27, 2022. 
Claim 1 recites an alcoholic beverage containing 10 to 60 ppm of limonene and 5 to 25 ppm of eriocitrin.  The alcoholic beverage does not contain a dicarboxylic acid having a conjugated double bond or metal salt thereof. 
JP143 teaches that 5 to 150ppm of limonene (i.e., encompassing the claimed range) provides a pleasant fragrance and taste to alcoholic beverages [0006].  No dicarboxylic acids having a conjugated double bond or metal salt thereof are recited. 
The JP143 publication is silent as to adding eriocitrin.
However, the 761 publication teaches a beverage that has the characteristic flavor of citrus fruits but with a reduced acidity that is desirable in terms of taste  (see lines 3-7).  The 761 publication teaches that eriocitrin can be added in an amount of 5 to 150mg/kg (1 mg/kg = 1ppm).  Thus, it is taught that eriocitrin is added in amount of t to 150ppm. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
It would have been obvious to one skilled in the art to add eriocitrin to the JP publication, as the 716 publication teaches that eriocitrin helps provide a citrus flavor but with a suppressed acidity that is desirable. 
Moreover, it is noted that both references teach that it desirable to add limonene and eriocitrin to improve the taste and quality of the beverage. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

Claim 2 recites the composition contains 15 to 50 ppm of limonene. 
JP143 teaches that 5 to 150ppm of limonene (i.e., encompassing the claimed range) provides a pleasant fragrance and taste to alcoholic beverages [0006].  

Claim 3 recites that an alcohol content is 1 to 15 v/v%. 
The JP143 reference teaches that 1 to 20% alcohol may be present. The claimed range falls within this range. 

Claim 4 recites the composition contains p-cresol so that a weight ratio of p-cresol/eriocitrin is 0.0060 or less. 
Neither reference discusses the presence of p-cresol. Thus, the ratio would be zero.  

Claim 5 recites a method for controlling a stimulation of a tingling aftertaste in an alcoholic beverage containing 10 to 60 ppm of limonene, the method comprising causing the beverage to contain 5 to 25 ppm of eriocitrin.
JP143 teaches that 5 to 150ppm of limonene (i.e., encompassing the claimed range) provides a pleasant fragrance and taste to alcoholic beverages [0006].  
The JP143 range does not teach the addition of eriocitrin. 
However, the 761 publication teaches a beverage with eriocitrin has characteristic flavor of flavorful acidic citrus fruits but in which the acidity unique to the fruit juice of flavorful acidic citrus fruits has been appropriately suppressed  (see lines 3-7).  The 761 publication teaches that eriocitrin can be added in an amount of 5 to 150mg/kg (1 mg/kg = 1ppm).  Thus, it is taught that eriocitrin is added in amount of 5 to 150ppm.  Given the overlapping amounts of eriocitrin taught in the 761 publication it is the Examiner’s position that the beverage would have a similar tingling taste.  Moreover, as noted above, the 761 publication teaches a beverage with eriocitrin has characteristic flavor of flavorful acidic citrus fruits but in which the acidity unique to the fruit juice of flavorful acidic citrus fruits has been appropriately suppressed  (see lines 3-7).  Thus, one skilled in the art would have been motivated to provide eriocitrin to the beverage of the JP publication as discussed above. 
Moreover, it is noted that both references teach that it desirable to add limonene and eriocitrin to improve the taste and quality of the beverage. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
It is acknowledged that certified copies of the priority documents have been received.
The IDS filed on May 27, 2022 is acknowledged. 
The applicant argues that the term “tingling taste” is definite and cites to paragraphs [0049]-[0052] of the present specification for support. The rejection is withdrawn in view of this argument. 
The applicant argues that none of the references disclose a composition that does not contain a dicarboxylic acid having a conjugated double bond or metal salt”. However, JP143 now teaches this feature. 
The applicant argues that SUZUKI and ICHIMURA are not combinable. However, SUZUKI is no longer relied upon.  
The applicant also argues hindsight reasoning and that the claimed invention offers unexpected results. 
However, it is noted that the currently cited references teach that it desirable to add limonene and eriocitrin to improve the taste and quality of the beverage. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
Additionally, the JP143 reference and the 716 publication teach the same or overlapping amounts relative to what is claimed for limonene and eriocitrin, respectively.  Applicant may have found optimal amounts of limonene and eriocitrin for providing a particular type of alcoholic beverage but these amounts fall within those recognized by the prior art.  JP143 teaches that 5 to 150ppm of limonene (i.e., encompassing the claimed range) provides a pleasant fragrance and taste to alcoholic beverages [0006].  Indeed, the 716 publication even teaches that a beverage with eriocitrin has characteristic flavor of flavorful acidic citrus fruits but in which the acidity unique to the fruit juice of flavorful acidic citrus fruits has been appropriately suppressed (see lines 3-7).  Thus, the prior art even teaches that the compounds impact the taste and flavor of the beverage.  It would have been obvious to adjust the amount of these compounds given that the prior art teaches that the amount of these compounds are result effective parameters that impact the flavor and taste of beverages. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799